Citation Nr: 9929477	
Decision Date: 10/14/99    Archive Date: 10/21/99

DOCKET NO.  98-04 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for residuals of a back 
injury.


REPRESENTATION

Appellant represented by:  The American Legion


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran had active naval service from February 1978 to 
May 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision, which 
denied the veteran's claim of entitlement to service 
connection for residuals of a back injury.  The veteran 
submitted a notice of disagreement in response to that rating 
decision in October 1997.  In November 1997, the RO issued to 
the veteran a statement of the case.  The veteran's timely 
substantive appeal was received by the RO in January 1998.  
The RO issued a supplemental statement of the case in March 
1999 after a VA examination was performed upon the veteran.  
The veteran's representative filed a brief on appeal in 
September 1999. 


FINDING OF FACT

No competent medical evidence has been presented to show that 
the veteran's current back disorders are due to disease or 
injury incurred or aggravated in service.


CONCLUSION OF LAW

A well-grounded claim of service connection for residuals of 
a back injury has not been presented.  38 U.S.C.A. §§ 1110, 
5107 (West 1991); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The veteran and his representative contend that service 
connection is warranted for the veteran's current back 
disorders.  In essence, they argue that the veteran's current 
low back condition is the result of an injury sustained in 
service.

A careful review of the evidence of record indicates that the 
veteran encountered low back pain during his service.  A July 
1984 emergency care and treatment report recorded an "acute 
onset" of right low back pain.  A September 1985 report of 
medical care indicated that the veteran complained of low 
back pain; the examination identified mild tenderness in the 
back but no trauma thereto.  The records show that in each 
instance the veteran was treated for the back pain.  The 
report of the veteran's separation examination in May 1986 
was negative for abnormalities of the back.  The Medical 
History portion of that examination included the veteran's 
reported history of lower back pain, treated intermittently 
for the past 5-6 years.  The examining physician reported a 
finding of "back pain, spasms, (-) disc."

The claims file also reveals that after filing his claim, the 
veteran attempted to refer the RO to additional service 
medical records at the United States Naval Hospital in 
Balboa, California which the veteran maintained would 
document that he experienced severe back pain and was 
diagnosed with a disk problem while in service during 1981.  
The record reveals that the RO attempted to obtain records 
from the identified hospital, but was unsuccessful.  An 
attempt to specifically obtain records of treatment at the 
identified hospital from the National Personnel Records 
Center was also unsuccessful.

Post-service medical records of the veteran contain from time 
to time diagnoses of spondylolysis of the lumbosacral spine 
and of lumbosacral strain.  Lumbosacral strain (with 
sciatica) was diagnosed at WCA Hospital, Jamestown, New York 
in April 1994.  A low back sprain was diagnosed by Fred 
Taylor, M.D., of Sugargrove, Pennsylvania in May 1989.  Dr. 
Taylor examined the veteran in connection with a workmen's 
compensation claim that he filed that same month for sprained 
lumbar.

A VA examination of the veteran conducted in January 1998 for 
purposes of the current claim of service connection resulted 
in diagnoses of spondylolysis of the lumbosacral spine 
(without spondylolisthesis); chronic strain of the 
lumbosacral spine; and discogenic disease of the lumbosacral 
spine with a herniated nucleus pulposus.  The report of the 
examination states that in the examining physician's opinion, 
the discogenic disease and herniated disk were caused by 
"multiple industrial events following discharge from active 
duty."

The report of the VA examination notes that the veteran gave 
a history of having underwent surgery in 1995, in Raleigh, 
North Carolina, for a ruptured disk. However, there are no 
medical records in the claims file substantiating this 
account, nor has the veteran or his representative attempted 
to secure the inclusion of such records in the claims file.

II.  Analysis

The claim is for service connection for the veteran's current 
back disorders.  It is contended that the current condition 
of the veteran's low back resulted from back injury sustained 
in active service.

Service connection can be awarded for disability resulting 
from personal injury suffered or disease contracted in the 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 
C.F.R. § 3.303(a) (1998).  However, a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the initial burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  The Secretary 
shall assist a claimant in developing facts pertaining to a 
well-grounded claim.  38 U.S.C.A. § 5107(a).  The issue 
before the Board on this appeal is whether the veteran has 
established such a claim.  If not, the appeal must fail, 
because the Board has no jurisdiction to proceed to 
adjudicate the merits of the claim.  Boeck v. Brown, 6 Vet. 
App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
either meritorious on its own or capable of substantiation.  
Such a claim need not be established conclusively in order to 
satisfy the claimant's initial burden of producing evidence 
under 38 U.S.C.A. § 5107(a).  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  However, the evidence produced must 
suggest more than a purely speculative basis for granting 
entitlement to the requested benefits.  Dixon v. Derwinski, 3 
Vet. App. 492 (1992).  In particular, the evidence of record 
must show:  a current disability; the incurrence (or, in the 
case of a preexisting condition, the aggravation) of an 
injury or disease during service; and a nexus, or causal 
relation, between the in-service injury or disease and the 
current disability.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  In order to be considered sufficiently probative to 
establish a plausible, or well-grounded, claim, such evidence 
necessarily must be competent.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993).  Each element of a well-grounded claim must 
be supported by evidence that is competent with regard to the 
issue in concern.  When the issue is factual in nature, such 
as whether a disease or injury occurred during service, 
competent lay testimony, such as the veteran's own account, 
is regarded as competent.  Therefore, the second element of a 
well-grounded claim may be supported  by lay, as well as 
authoritative medical, evidence.  Id.  However, only 
authoritative medical evidence, in the form of an opinion by 
a physician or other qualified medical expert, is competent 
to support the first and third elements of a well-grounded 
claim.  The first, the existence of a current disability, 
requires a medical diagnosis; the third, a determination of 
medical cause or etiology.  Caluza, supra, at 504. 

While there is evidence of treatment for back pain during 
service and medical evidence of a current back disability, no 
competent medical evidence has been submitted to show that 
the veteran's currently demonstrated back disorders were 
incurred in or aggravated by service.  Statements from the 
veteran in this regard cannot suffice to well ground the 
claim as he not competent to offer opinions as to the medical 
questions presented in this case.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Postservice medical records from all 
identified health care providers have been obtained and added 
to the record.

The Board also notes the presence of evidence which suggests 
that the veteran's currently demonstrated back disability 
resulted from other causes.  For example, the 1989 
application for workmen's compensation benefits maintains 
that the lumbar sprain diagnosed in 1989 resulted from, and 
in the course of, the veteran's lifting objects during his 
work.  In addition, the report of the January 1998 VA 
examination included the opinion of the examining physician 
that discogenic disease and herniated disk were related to 
industrial events following discharge from service.  Thus, 
the Board concludes that the veteran has not met his burden 
of submitting a well-grounded claim.  See Caluza; Savage.  

The Board would note that the fact that VA authorized an 
examination for the veteran's claimed condition does not mean 
that the veteran, who did not fulfill his statutory 
requirements to establish a well-grounded claim, is entitled 
to the duty to assist.  Slater v. Brown, 9 Vet. App. 240 
(1996) (Whether a VA examination should be conducted under 
38 C.F.R. § 3.326 is an issue that arises only where a claim 
has already been determined to be well-grounded).

Finally, the Board has considered the "benefit of the 
doubt" doctrine:  however, as the veteran's claim does not 
meet the threshold of being well grounded, a weighing of the 
merits of the claim is not warranted and the benefit of the 
doubt doctrine is not for application.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

As a well-grounded claim has not been presented, service 
connection for residuals of a back injury is denied. 



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 

